Barnhill, J.
Tbe exception to tbe judgment entered presents for decision only two questions: (1) Do tbe facts found support tbe judgment, and (2) does any error of law appear upon tbe face of tbe record? Rader v. Coach Co., 225 N.C. 537, 35 S.E. 2d 609; Simmons v. Lee, 230 N.C. 216, 53 S.E. 2d 79, and cases cited; Surety Corp. v. Sharpe, 233 N.C. 642, 65 S.E. 2d 138; S. v. Raynor, ante, p. 184.
Upon tbe findings made, tbe court correctly denied tbe motion for alimony pendente lite. But tbe cause was before tbe court for bearing of tbat motion only. It is so recited in tbe judgment. “It was not before tbe court on final bearing on tbe merits. Hence tbe court was without jurisdiction to dismiss tbe action . . .” Briggs v. Briggs, 234 N.C. 450.
Tbe judgment entered must be modified so as to limit it to a denial of alimony pendente lite, and tbe cause must be reinstated on tbe docket for trial. As so modified, tbe judgment is affirmed.
Modified and affirmed.